           Case 2:20-cv-00465-APG-EJY Document 14 Filed 05/08/20 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   BRIAN IRVIN
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Brian.Irvin@usdoj.gov

 7 Attorneys for the United States

 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     Lerner & Rowe Injury Attorneys a Nevada
11   Corporation,                                   Case No. 2:20-CV-00465-APG-EJY
12                  Plaintiff,                      Stipulation For Extension of Time to
                                                    File Answer to Plaintiff’s Complaint
13         v.                                                  (First Request)
14   Arquidemes Cosme, et. al,
15                  Defendant.
16

17          Pursuant to Local Rule IA 6-1, Federal Defendants request a 30-day extension of

18 time to file an answer or otherwise respond to Plaintiff’s Complaint. (ECF No. 1). Based

19 on the date of service of the summons and complaint on the United States, the answer or

20 other response is due by May 11, 2020. With the extension, the new deadline to answer or

21 otherwise respond would be June 10, 2019. In support of the request, the Federal

22 Defendants would use the additional time to fully evaluate the allegations in the complaint

23 and explore early resolution. Federal Defendants do not anticipate that more than the 30

24 days requested will be necessary to conduct the necessary evaluation and good faith

25 settlement discussions. Counsel for the United States has discussed this matter with

26 counsel for Plaintiff. The parties agree to the proposed 30-day extension.

27 //

28 //
           Case 2:20-cv-00465-APG-EJY Document 14 Filed 05/08/20 Page 2 of 2



 1
            WHEREFORE, the United States respectfully requests that this stipulation be granted
 2
     and that the answer or other response be made due by June 10, 2020.
 3
            Respectfully submitted this 7th day of May 2020.
 4
 5
     LERNER & ROWE INJURY ATTORNEYS                  NICHOLAS A. TRUTANICH
 6
                                                     United States Attorney
 7
      /s/ Joseph Schmitt                             /s/ Brian W. Irvin
 8   JOSEPH SCHMITT                                  BRIAN W. IRVIN
     Counsel for Plaintiff                           Assistant United States Attorney
 9                                                   Counsel for Defendant

10
                                              IT IS SO ORDERED:
11

12

13
                                               UNITED STATES MAGISTRATE JUDGE
14

15
                                              DATED:               May 8, 2020
16

17

18

19

20

21

22
23

24

25
26

27

28

                                                 2
